—Judgment, Supreme Court, New York County (Carol Berkman, J., at hearing; Richard Lowe, III, J., at plea and sentence), rendered November 2, 1992, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. After having avoided the uniformed officer on about six occasions during the almost two and a half-hour period that she stood in a highly drug-prone location, defendant walked across the street when she saw the officer and his partner approaching her again. When asked to identify herself and the nature of her business in the area, defendant mumbled unintelligibly in a manner suggesting the presence of something in her mouth. Under the circumstances, there was reasonable suspicion to believe that defendant was involved in a crime given the officer’s prior observations of suspects secreting drug vials in their mouths during arrest encounters in this very area, and this justified ordering defendant to spit out the vials contained in her mouth. Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.